
	
		III
		110th CONGRESS
		2d Session
		S. RES. 682
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Salazar (for
			 himself, Mr. Menendez,
			 Mr. Martinez, Mr. Reid, Ms.
			 Stabenow, Mr. Durbin,
			 Mr. Bingaman, Mr. Obama, Mr.
			 Levin, Mrs. Clinton,
			 Mr. Lautenberg, Mr. Schumer, Mr.
			 Dodd, Mr. Feingold,
			 Mrs. Boxer, Mr.
			 Domenici, Mrs. Murray,
			 Mr. Lugar, and Mrs. Hutchison) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Hispanic Americans and their immense
		  contributions to the Nation.
	
	
		Whereas from September 15, 2008, through October 15, 2008,
			 the country celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic
			 population in the United States at 45,500,000 people, making Hispanic Americans
			 the largest ethnic minority within the United States;
		Whereas 1 in 3 United States public school students is
			 Hispanic, and the total number of Hispanic students enrolled in our Nation's
			 public schools is expected to reach 28,000,000 by 2050;
		Whereas the purchasing power of Hispanic Americans has
			 reached $870,000,000,000 by 2008 and there are more than 1,600,000
			 Hispanic-owned firms in the United States, supporting 1,536,795 employees
			 nationwide;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces, bravely fought in every war in United States history, and
			 continue to serve with distinction in Afghanistan and Iraq;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of those who made the ultimate sacrifice for
			 their country in that conflict although they comprised only 4.5 percent of the
			 United States population at the time;
		Whereas, as of August 2, 2008, approximately 11 percent of
			 the more than 4,122 United States military fatalities in Iraq have been
			 Hispanic;
		Whereas there are more than 1,100,000 Hispanic veterans of
			 the United States Armed Forces;
		Whereas 43 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force which can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 3 seats in the
			 United States Senate; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2008, through October
			 15, 2008;
			(2)honors the
			 heritage and culture of Hispanic Americans and their immense contributions to
			 the life of the Nation; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities.
			
